UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1935



LULJETA DERAJ,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 7, 2005                 Decided:   April 11, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jan Allen Reiner, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Nancy E. Friedman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Luljeta Deraj, a native and citizen of Albania, petitions

for review of the Board of Immigration Appeals’ (Board) order

denying her asylum, withholding of removal, and protection under

the Convention Against Torture.*

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”   Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).   We have reviewed the evidence of record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Deraj failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.   See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Accordingly, we deny Deraj’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED


     *
      Deraj does not seek review of that part of the order that
denied withholding of removal and protection under the Convention
Against Torture.

                              - 2 -